DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 16, 17 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Delfs (US Publication 2014/0307008) in view of Tan (US Publication 2014/0312234).
Regarding independent claim 16, Delfs teaches a display apparatus, comprising: 
an ambient light sensor configured to generate a signal indicative of intensity of ambient light, (Delfs teaches in [0010, 0015, 0045] of an ambient light sensor, 3 which detects both the color and intensity of ambient light and provides this information (signal) to a control device 4.  See also Fig. 1);
wherein the display apparatus is configured to: 
receive an input video signal; and (In relation to Fig. 4, Delfs teaches of having image display unit, 1 comprising a projection device, 11 (in one example) which receives an input video signal from a video source, 13);
applying ambient light compensation to the input video signal in dependence on the signal indicative of the intensity of ambient light, (In [0066-0067], Delfs teaches the display apparatus receiving data  from the ambient light sensor for adjusting the intensity of image by adjusting the video data);
Although Delfs teaches of using an ambient light sensor for detecting a color and intensity of ambient light, but does not explicitly teach:
wherein the ambient light sensor is less sensitive to light of wavelengths corresponding to primary colors of the display apparatus than to light of other wavelengths of the visible spectrum.
However, in the field of ambient light sensors, Tan discloses in [0002, 0026] of using a filter with an ambient light sensor for attenuating other colors of ambient light and passing light of a particular color, range of wavelength or passing a band of wavelengths.  In a couple examples, Tan discloses using filters for passing yellow or cyan ([0002]), which would attenuate (reduce sensitivity) of other colors, including primary colors (Red, Blue, Green) in the visible spectrum.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the ambient light sensor of Delfs, to include the feature of an ambient light sensor which uses a filter for detecting a specific color of light while attenuating other colors of light, to provide wavelength detection capabilities ([0002]).
Regarding dependent claim 17, Delfs, as modified by Tan, discloses the display apparatus according to claim 16, wherein:
 the ambient light sensor comprises an optical filter that attenuates light of wavelengths corresponding to primary colors of the display apparatus (See description in claim 1 of Tan using an optical filter for passing specific colors of visible light).
claim 19, Delfs, as modified by Tan, discloses the display apparatus according to claim 16, wherein:
the ambient light sensor is sensitive only to one or more bands within the visible spectrum (Tan teaches of using a band-pass filter that may pass a band of wavelengths ([0026])).
Regarding dependent claim 20, Delfs, as modified by Tan, discloses the display apparatus according to claim 19, wherein:
the ambient light sensor is sensitive only to yellow light (Tan teaches the use of a yellow filter and attenuating other frequencies of light, thereby making it only sensitive to yellow light ([0002, 0026])).
Regarding dependent claim 21, Delfs, as modified by Tan, discloses the display apparatus according to claim 19, wherein:
the ambient light sensor is sensitive only to cyan light (Tan teaches the use of a cyan filter and attenuating other frequencies of light, thereby making it sensitive to cyan light ([0002, 0026])).
Regarding dependent claim 22, Delfs, as modified by Tan, discloses the display apparatus according to claim 19, but do not explicitly disclose, wherein:
the ambient light sensor is sensitive only to yellow light and cyan light.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Tan, who teaches the use of filtering based on yellow and cyan and the use of band pass filtering for passing bands of wavelengths to provide an ambient light sensor sensitive only to yellow light and cyan light because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the use of filtering colors (cyan and yellow) to increase sensitivity to only specific desired colors and the use of passing only a range of light wavelengths using a band-pass filter, is taught by Tan.  Therefore, it is within the capabilities of one of ordinary skill in the art to use the 
Regarding dependent claim 23, Delfs, as modified by Tan, discloses the display apparatus according to claim 16, wherein:
the ambient light sensor comprises an optical band-pass filter (Tan, [0026]).
Regarding dependent claim 24, Delfs, as modified by Tan, discloses the display apparatus according to claim 16, further comprising a display, wherein:
the display apparatus is configured to transform the input video signal to an output video signal adapted for the display, comprising said applying ambient light compensation to the input video signal in dependence on the signal indicative of the intensity of ambient light, and wherein the display is configured to display the output video signal (As cited in claim 16, the combination of Delfs and Tan provide a display apparatus which adjust the input video based on ambient light levels, thereby providing ambient light compensation to the input video signal and the compensated input video signal used to provide a displayed image and therefore is adapted for the display.  See Delfs ([0017-0018] for types of displays used in the operation taught by Delfs).
Regarding dependent claim 25, Delfs, as modified by Tan, discloses the display apparatus according to claim 16, further comprising:
a projector, (Delfs, [0017-0018 and starting with [0029]);
wherein the display apparatus is configured to transform the input video signal to an output video signal adapted for the projector, comprising said applying ambient light compensation to the input video signal in dependence on the signal indicative of the intensity of ambient light (Delfs, [0030-0033]).
Regarding dependent claim 26, Delfs, as modified by Tan, discloses the display apparatus of claim 16, wherein: 
the projector is a laser projector (Delfs, [0018]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Delfs (US Publication 2014/0307008) in view of Tan (US Publication 2014/0312234) and in further view of Chae (US Publication 2019/0189681).
Regarding dependent claim 18, Delfs, as modified by Tan, discloses the display apparatus according to claim 17, wherein:
Although the combination of Delfs and Tan discloses the optical filter, they do not explicitly disclose:
the optical filter comprises an optical band-stop filter.
However, in the field of color (optical) filters, Chae discloses in [0492] color filters able to pass a low frequency range, a long wavelength ban, a band pass filter that passes only a predetermined wavelength band or a band stop filter that blocks only a predetermined wavelength band.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the optical filter, disclosed by combination of Delfs and Tan, who provide the use of color (optical) filters for filtering specific bands or colors of visible light; to include the feature of using an optical filter that comprises an optical band-stop filter, as disclosed by Chae to provide filtering of light ([0492]).



Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Publication 2014/0295948 to Helgesen discloses an ambient light sensor using a translucent cover for passing light of certain colors while attenuating other colors. [0066].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693